NUMBER 13-18-00268-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


               IN RE EASTMAN CHEMICAL COMPANY
          AND EASTMAN IN ITS ASSUMED OR COMMON NAME


                        On Petition for Writ of Mandamus.


                                         ORDER

            Before Justices Rodriguez, Contreras, and Hinojosa
                             Order Per Curiam

       Relator Eastman Chemical Company and Eastman in its assumed or common

name filed a petition for writ of mandamus seeking to compel the trial court to transfer

venue of the underlying suit from Nueces County, Texas to Galveston County, Texas

based on mandatory venue regarding land. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 15.011 (West, Westlaw through 2017 1st C.S.).

       The Court requests that the real party in interest Gulf Hydrogen and Energy, Inc.,

or any others whose interest would be directly affected by the relief sought, file a response
to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                                     PER CURIAM

Delivered and filed the
6th day of June, 2018.




                                                2